
	

115 HR 2740 : Rabbi Michoel Ber Weissmandl Congressional Gold Medal Act of 2017
U.S. House of Representatives
2018-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 2740
		IN THE SENATE OF THE UNITED STATES
		November 14, 2018Received; read twice and referred to the Committee on Banking, Housing, and Urban AffairsAN ACT
		To posthumously award a Congressional Gold Medal to Rabbi Michoel Ber Weissmandl in recognition of
			 his acts of valor during World War II.
	
	
 1.Short titleThis Act may be cited as the Rabbi Michoel Ber Weissmandl Congressional Gold Medal Act of 2017. 2.FindingsCongress finds the following:
 (1)Rabbi Michoel Ber Weissmandl was born in Hungary on October 25, 1903, later moving to Slovakia to study under Rabbi Shumel Dvoid Ungar in Nitra.
 (2)During his time in Nitra, he quickly became a senior figure within the local Jewish community and Yeshiva.
 (3)Weissmandl was responsible for some of the daring efforts to save the Jewish people of Slovakia from the Holocaust, which include the establishment of a Working Group, an underground organization that raised funds to negotiate ransom with German and Slovakian officials in order to delay mass deportations.
 (4)During the Nazi regime, Weissmandl used his contacts from England to obtain visas, becoming one of the first to actively protect people of Jewish ancestry in Europe.
 (5)Weissmandl also wrote telegrams to generate awareness of the Jewish people’s plight and encouraged other strategic approaches to stop the Holocaust, including the bombing of railroad tunnels to prevent the transportation of persons to concentration camps.
 (6)Weissmandl established a Working Group—a wide variety of people from different political and ideological spectrums—whose common goal was to save people from the Final Solution.
 (7)The Working Group was one of the first to document in writing the accounts of Auschwitz Escapees in a document widely referred to as the Auschwitz Protocols.
 (8)Weissmandl himself later translated the initial documentation from German to Hebrew and included a widely known addendum that pleaded for action.
 (9)Weissmandl wrote the first known appeal for the use of Allied air resources to disrupt the Holocaust.
 (10)In 1942 when Slovakia started deportation for resettlement, Rabbi Weissmandl was the first to inform the Working Group that people were being murdered and not sent to work as originally claimed.
 (11)Rabbi Weissmandl also played an instrumental role in Solomon Schoenfeld Kindertransport rescue, helping save hundreds of lives.
 (12)Rabbi Weissmandl came to America and in 1945 immediately got to work to establish a home and Yeshiva for Holocaust survivors. The Yeshiva of Nitra he established in Mount Kisco, New York, was the first Yeshiva campus in America and became and example that other institutions followed.
 (13)Rabbi Weissmandl has significantly influenced the flourishing communities of Talmudic scholars in Brooklyn, New York, and generally across the United States.
			3.Congressional gold medal
 (a)Presentation authorizedThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements for the presentation, on behalf of Congress, of a gold medal of appropriate design, to Rabbi Michoel Ber Weissmandl in recognition of his acts of valor during World War II.
 (b)Participation by Weissmandl CommitteeFor the purpose of the presentation referred to in subsection (a), the Speaker and President pro tempore shall ensure that the Weissmandl Committee may accept the medal on behalf of Michoel Ber Weissmandl.
 (c)Design and strikingFor the purpose of the presentation referred to in subsection (a), the Secretary of the Treasury (hereinafter in this Act referred to as the Secretary) shall strike a gold medal with suitable emblems, devices, and inscriptions to be determined by the Secretary.
 (d)Transfer of Medal After PresentationFollowing the presentation of the gold medal in honor of Michoel Ber Weissmandl under subsection (a), the gold medal shall be given to Samuel Dovid Weissmandl or, should he not be present, to Rabbi Menachem Meir Weissmandl.
 4.Duplicate medalsUnder such regulations as the Secretary may prescribe, the Secretary may strike and sell duplicates in bronze of the gold medal struck pursuant to section 2 at a price sufficient to cover the cost of the bronze medals (including labor, materials, dies, use of machinery, and overhead expenses) and the cost of the gold medal.
		5.National medal
 (a)National medalThe gold medal struck under this Act is a national medals for purposes of chapter 51 of title 31, United States Code.
 (b)Numismatic itemsFor purposes of sections 5134 and 5136 of title 31, United States Code, all medals struck under this Act shall be considered to be numismatic items.
			Passed the House of Representatives November 13, 2018.Karen L. Haas,Clerk.
